In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00239-CR

ERVIN EDWARD KINGSBURY, III AKA            §   On Appeal from the 297th District
IRVING EDWARD KINGSBURY, III,                  Court
Appellant                                  §
                                               of Tarrant County (1578626R)
                                           §
V.                                             June 10, 2021
                                           §
                                               Opinion by Chief Justice Sudderth
THE STATE OF TEXAS                         §
                                               (p)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth